DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for domestic priority. The certified copy has been filed in parent Application No. PCT US 2018/016691, filed on 02/02/2018.
		Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered Applicant’s arguments with respect to claim(s) 1-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant's arguments, in the amendment filed 12/27/2021, with respect to the rejections of claims 1-29 under 35 U.S.C. 103(a)have been fully considered but are moot in view of the new ground(s) of rejection necessitated by the amendments. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Yang et al (US 2014/0241592).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deluca et al. (US 2018/0040110) and Yang et al (US 2014/0241592)
Regarding claim 1, Deluca teaches a method for automatically enhancing an image from a device (where the method is “In one aspect of the present invention, a computerized method for persistent depiction modification across multiple images executes steps on a computer processor” and “In other aspects the found photos are revised with the edits, and revised versions of the photos are saved to a storage device for subsequent retrieval and publication”, para 0004 and 0059), comprising: obtaining a first image using an imaging device image (where obtaining a first image is “At 102, in response to an upload to a networked service (for example, a social networking service, a shared storage service, a web page, etc.) of photographic data, a photo editor application executing on a processing unit makes modifications to a depiction of a person within one or more images of the photographic data (video frames, still photographs, etc.)”, para 0055); configuring recognition software to recognize an object or individual in the first (where identify an individual is “At 104 a process or system aspect of the present invention identifies or otherwise determines an identity of the person in the depiction that the editor modifies”, para 0056); configuring an initial image profile based on the first image (where the configuring profile is “At 110, in response to a publication of one or more of the other, found photos, the process or system automatically applies the edits saved to the profile data to the depictions of the identified person in the published ones of the other”, para 0058); using editing software to edit at least one attribute of the initial image profile (where the editing one attribute is “and at 106 saves the depiction modifications (sometimes hereinafter “edits”) to a profile data of the identified person”, para 0056); taking or receiving at least one subsequent image (where taking subsequent image is “The aspect determines a presence of another depiction of the identified person in a different (second) photographic image uploaded to the networked service, wherein the other depiction is different from the depiction of the identified person within the first photographic image”, para 0004) and updating the initial image profile based on the editing of the at least one 
Yang teaches using the recognition software to recognize the object or individual in the at least one subsequent image (The facial recognition analyzer 126 in the media processor 116 is configured to receive a source image 125 obtained by the media interface 112 and determine whether the source image 125 includes one or more individuals. For some embodiments, the facial recognition analyzer 126 separates source images 125 of individuals from source images 125 that do not depict individuals such as images of objects, scenery, etc. The facial recognition analyzer 126 is further configured to identify the individuals in the source images 125. For example, the facial recognition analyzer 126 may determine that a new source image 125 includes a picture of "John" or "Laura.", paragraph [0025]); and automatically editing ( FIG. 3, which is a flowchart 300 in accordance with one embodiment for facilitating automatic image editing performed by the image editing system 102 of FIG. 1A, paragraph [0038]) the at least one attribute of the at least one subsequent image based on the initial image profile (retrieving from the database one of the stored modifications based on the association with the same individual and applying the retrieved modification to the new image based on at least one attribute of the new image, paragraph [0005]).Additionally, Yang teaches updating the initial image profile based on the editing of the at least one attribute of the at least one subsequent image(updating the profile data see paragraph [0053-0055] and table 1 and paragraph [0017],[0026]). Yang teaches “Upon application of the retrieved modification, the effects applicator 128 updates the profile data associated with the individual (e.g. "John") to reflect that the modification was once again applied. In this regard, embodiments of the image editing system 102 provides an automatic image editing process that learns the editing preferences of the user on an individual-by-individual basis”; ( paragraph [0056])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Yang’s teachings with Deluca’s invention because the advantage of having the 
Regarding claim 2, Deluca teaches the method for automatically enhancing an image from a device of claim 1, wherein the at least one attribute is selected from the group consisting of facial jewelry, tattoos, scars, acne, wrinkles, hair, piercings, facial features, body features, and hairstyle (where the attributes are “For example, a bruise, black-eye, tattoo, mole, eye glasses, hair color or hair style, visible scar, external body attribute (“baby bump” associated with time period of pregnancy, cast, eye patch, bandage or other item applied to injured body area, etc.) article of clothing (hat, scarf, etc.), or other associated item that may be found on or in association with the person in the depictions (a pet, cane, etc.) may be automatically added to or subtracted from each depiction within the found photos”, para 0067).
	Regarding claim 3, Deluca teaches the method for automatically enhancing an image from a device of claim 1, wherein the at least one attribute is eliminated from the at least one subsequent image (where the attributes are “For example, a bruise, black-eye, tattoo, mole, eye glasses, hair color or hair style, visible scar, external body attribute (“baby bump” associated with time period of pregnancy, cast, eye patch, bandage or other item applied to injured body area, etc.) article of clothing (hat, scarf, etc.), or other associated item that may be found on or in association with the person in the depictions (a pet, cane, etc.) may be automatically added to or subtracted from each depiction within the found photos”, para 0067).
	Regarding claim 4, Deluca teaches the method for automatically enhancing an image from a device of claim 1, wherein the at least one attribute is added to the at least one subsequent image (where the attributes are “For example, a bruise, black-eye, tattoo, mole, eye glasses, hair color or hair style, visible scar, external body attribute (“baby bump” associated with time period of pregnancy, cast, eye patch, bandage or other item applied to injured body area, etc.) article of clothing (hat, scarf, etc.), or other associated item that may be found on or in association with the person in the depictions (a pet, cane, etc.) may be automatically added to or subtracted from each depiction within the found photos”, para 0067).
	Regarding claim 5, Deluca teaches the method for automatically enhancing an image from a device of claim 1, wherein the recognition software recognizes an individual and the editing software creates a personal user profile (where configuring a profile is “At 104 a process or system aspect of the present invention identifies or otherwise determines an identity of the person in the depiction that the editor modifies, and at 106 saves the 
	Regarding claim 6, Deluca teaches the method for automatically enhancing an image from a device of claim 5, wherein the personal user profile is saved on the imaging device (where storing the profile on the imaging device is “The profile data may be saved and stored in a variety of locations, including locally on a computer of the executing processor, or appended to a social media profile of the identified person that is stored in a cloud resource, and still other locations will be apparent to one skilled in the art”, para 0056).
	Regarding claim 7, Deluca teaches the method for automatically enhancing an image from a device of claim 5, wherein the personal user profile is transferrable to another device selected from the group consisting of imaging devices, computers, servers, smart phones, tablets, and gaming systems (where profile is transferrable is “Referring now to FIG. 1, illustrative cloud computing environment 50 is depicted. As shown, cloud computing environment 50 comprises one or more cloud computing nodes 10 with which local computing devices used by cloud consumers, such as, for example, personal digital assistant (PDA) or cellular telephone 54A, desktop computer 54B, laptop computer 54C, and/or automobile computer system 54N may communicate”, where the figure shows the cloud network the invention uses to transmit information between device note that Deluca also teaches in paragraph [0029] The applications are accessible from various client devices).
As to claim 8,Yang  teaches the  method for automatically enhancing an image from a device of claim 1, wherein the subsequent images are received from another imaging device (FIG. 2 is a schematic diagram of the image editing system 102 shown in FIG. 1A. The image editing system 102 may be embodied in any one of a wide variety of wired and/or wireless computing devices, such as a desktop computer, portable computer, dedicated server computer, multiprocessor computing device, smartphone 109 (FIG. 1A), tablet computing device, and so forth. As shown in FIG. 2, the image editing system 102 comprises memory 214, a processing device 202, a number of input/output interfaces 204, a network interface 206, a display 104, a peripheral interface 211, and mass storage 226, wherein each of these devices are connected across a local data bus 210, paragraph [0030]; note that figure 4 shows multiple images received by the media interface that can include multiple devices).

As to claim 10, Yang teaches the  method for automatically enhancing an image from a device of claim 1, wherein the subsequent images are received from another imaging device, automatically edited and the edited images are transferred to a different imaging device  (FIG. 2, network interface 206 comprises various components used to transmit and/or receive data over a network environment. For example, the network interface 206 may include a device that can communicate with both inputs and outputs, for instance, a modulator/demodulator (e.g., a modem), wireless (e.g., radio frequency (RF)) transceiver, a telephonic interface, a bridge, a router, network card, etc.). The image editing system 102 may communicate with one or more computing devices via the network interface 206 over the network 118 (FIG. 1A). The image editing system 102 may further comprise mass storage 226. The peripheral interface 211 supports various interfaces including, but not limited to IEEE-1294 High Performance Serial Bus (Firewire), USB, a serial connection, and a parallel connection, paragraph [0035]).
	Regarding claim 17, Deluca teaches a method for automatically enhancing an image from a device (where the method is “In one aspect of the present invention, a computerized method for persistent depiction modification across multiple images executes steps on a computer processor” and “In other aspects the found photos are revised with the edits, and revised versions of the photos are saved to a storage device for subsequent retrieval and publication”, para 0004 and 0059), comprising: configuring recognition software to recognize an object or individual in an image (where configuring a profile is “At 104 a process or system aspect of the present invention identifies or otherwise determines an identity of the person in the depiction that the editor modifies”, para 0056); configuring an image profile based on the image (where the configuring profile is “At 110, in response to a publication of one or more of the other, found photos, the process or system automatically applies the edits saved to the profile data to the depictions of the identified person in the published ones of the other”, para 0058); using editing software to edit at least one attribute of the image profile (where the editing one attribute is “and at 106 saves 
Yang teaches using the recognition software to recognize the object or individual in the at least one subsequent image (The facial recognition analyzer 126 in the media processor 116 is configured to receive a source image 125 obtained by the media interface 112 and determine whether the source image 125 includes one or more individuals. For some embodiments, the facial recognition analyzer 126 separates source images 125 of individuals from source images 125 that do not depict individuals such as images of objects, scenery, etc. The facial recognition analyzer 126 is further configured to identify the individuals in the source images 125. For example, the facial recognition analyzer 126 may determine that a new source image 125 includes a picture of "John" or "Laura.", paragraph [0025]); and automatically editing ( FIG. 3, which is a flowchart 300 in accordance with one embodiment for facilitating automatic image editing performed by the image editing system 102 of FIG. 1A, paragraph [0038]) the at least one attribute of the at least one subsequent image based on the initial image profile (retrieving from the database one of the stored modifications based on the association with the same individual and applying the retrieved modification to the new image based on at least one attribute of the new image, paragraph [005])]).Additionally, Yang teaches updating the initial image profile based on the editing of the at least one attribute of the at least one subsequent image(updating the profile data see paragraph [0053-0055] and table 1 and paragraph [0017],[0026]). Yang teaches “Upon application of the retrieved modification, the effects applicator 128 updates the profile data associated with the individual (e.g. "John") to reflect that the modification was once again applied. In this regard, embodiments of the image editing system 102 provides an automatic image editing process that learns the editing preferences of the user on an individual-by-individual basis”; ( paragraph [0056])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Yang’s teachings with Deluca’s invention because the advantage of having the 
	Regarding claim 18, Deluca teaches a method for automatically enhancing an image from a device (where the method is “In one aspect of the present invention, a computerized method for persistent depiction modification across multiple images executes steps on a computer processor” and “In other aspects the found photos are revised with the edits, and revised versions of the photos are saved to a storage device for subsequent retrieval and publication”, para 0004 and 0059), comprising: configuring recognition software to recognize an object in an initial image (where recognize an object is “At 104 a process or system aspect of the present invention identifies or otherwise determines an identity of the person in the depiction that the editor modifies”, para 0056); configuring an image profile to identify selectively configurable attributes of the initial image (where configuring an image profile with configurable attributes is “Aspects provide systems and methods that enable users to create social profiles with edited photos of them that are used to dynamically make the same edits to all future photos posted by them or other users. Some aspects may dynamically suggest changes for execution at 102, including tattoo or red eye removal, teeth whitening, etc., for the user baseline photos, while also enabling the users to individually customize the photos” para 0064-0065); receiving instructions from a server relating to the selectively configurable attributes of the  initial image (where a server instruction on configuring attributes is “For example, the system may not automatically recommend a mole removal; however, if the user selects it for removal at 102, it will remember that (saved the edit) and apply it to future dynamic edits”, para 0065); using editing software to edit the selectively configurable attributes of the image based on the received instructions to create a different image (where the editing software to edit attributes is “a photo editor application executing on a processing unit makes modifications to a depiction of a person within one or more images of the photographic data (video frames, still photographs, etc.)” and “For example, the system may not automatically recommend a mole removal; however, if the user selects it for removal at 102, it will remember that (saved the edit) and apply it to future dynamic edits”, where the image is different because it has edits that changes it from the original image, para 0056 and 0065). Deluca does not teach and based on the selectively configurable attributes of the image profile; transferring the different image to an imaging device, and updating the initial image profile based on the editing of the at least one attribute of the at least one subsequent image. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Yang’s teachings with Deluca’s invention because the advantage of having the process of editing the image to reduce the time and effort consumed in editing digital images (see para 0017). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to include these teachings.  
	Regarding claim 19, Deluca teaches the method for automatically enhancing an image from a device of claim 18, wherein the selectively configurable attributes are selected from a group consisting of advertising indicia, trademarks, logos, tattoos, piercings, clothing, facial features, and body features (where the attributes are “For example, a bruise, black-eye, tattoo, mole, eye glasses, hair color or hair style, visible scar, external body attribute (“baby bump” associated with time period of pregnancy, cast, eye patch, bandage or other item applied to injured body area, etc.) article of clothing (hat, scarf, etc.), or other associated item that may be found on or in association 
	Regarding claim 20, Deluca teaches method for automatically enhancing an image from a device (where the method is “In one aspect of the present invention, a computerized method for persistent depiction modification across multiple images executes steps on a computer processor” and “In other aspects the found photos are revised with the edits, and revised versions of the photos are saved to a storage device for subsequent retrieval and publication”, para 0004 and 0059), comprising: configuring recognition software to recognize a person in an image (where recognizing a person is “At 104 a process or system aspect of the present invention identifies or otherwise determines an identity of the person in the depiction that the editor modifies”, para 0056); configuring an image profile to identify selectively configurable attributes of the person (where configuring an image profile with configurable attributes is “Aspects provide systems and methods that enable users to create social profiles with edited photos of them that are used to dynamically make the same edits to all future photos posted by them or other users. Some aspects may dynamically suggest changes for execution at 102, including tattoo or red eye removal, teeth whitening, etc., for the user baseline photos, while also enabling the users to individually customize the photos” para 0064-0065); receiving instructions from a server relating to the selectively configurable attributes (where a server instruction on configuring attributes is “For example, the system may not automatically recommend a mole removal; however, if the user selects it for removal at 102, it will remember that (saved the edit) and apply it to future dynamic edits”, para 0065); using editing software to edit the selectively configurable attributes based on the received instructions to create a different image (where the editing software to edit attributes is “a photo editor application executing on a processing unit makes modifications to a depiction of a person within one or more images of the photographic data (video frames, still photographs, etc.)” and “For example, the system may not automatically recommend a mole removal; however, if the user selects it for removal at 102, it will remember that (saved the edit) and apply it to future dynamic edits”, where the image is different because it has edits that changes it from the original image, para 0056 and 0065). Deluca does not teach edit the selectively configurable attributes based on the received instructions to create a different image based on the selectively configurable attributes of the image profile; transferring the different image to an imaging device and updating the initial image profile based on the editing of the at least one attribute of the at least one subsequent image. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Yang’s teachings with Deluca’s invention because the advantage of having the process of editing the image to reduce the time and effort consumed in editing digital images (see para 0017). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to include these teachings.
	 
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Deluca et al. (US 2018/0040110) and Yang et al (US 2014/0241592) as applied to claim 1 above, and further in view of Smith et al. (US 2010/0085363).

Smith teaches wherein the initial image profile is selectively editable using the editing software to create a subsequent image profile that is selectively transferrable to another imaging device (where it is editable using software and is transferrable is “A user should be capable of manipulating a library of markers and/or a library of 3D rendered guide images or templates that are mixed, using personal computer software, and displayed on a computer monitor or other suitable device to provide a template for ordered head motion. A subject or newscaster should be capable of using the markers and/or the guides to maintain the correct pose alignment, while completing a series of facial expressions, blinking eyes, raising eyebrows, and speaking a phrase that includes target phonemes or mouth forms. The session should optionally be capable of being recorded continuously on high definition digital videotape”, where the library of head markers is the image profile, “communicating, from the photo realistic talking head content distribution server device, the photo realistic talking head content comprising the at least one stored brand associated with the at least one profile and the photo realistic talking head content to the at least one other communications device”, para 0020 and 0343).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Smith’s teachings with Deluca’s and Yang’s invention because Smith teaches the advantage of being able to transmit image profile across different devices (see para 0343). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to include these teachings.
Regarding claim 12, Smith teaches the method for automatically enhancing an image from a device of claim 11, wherein the initial image profile or a subsequent image profile is transferrable to a different imaging device (where the profile is transferrable is “communicating, from the photo realistic talking head content distribution server device, the photo realistic talking head content comprising the at least one stored brand associated with the at least one profile and the photo realistic talking head content to the at least one other communications device”, para 0343).
Regarding claim 13, Smith teaches the method for automatically enhancing an image from a device of claim 12. Smith does not teach wherein the different imaging device receives the subsequent image profile and uses recognition software to recognize the object or individual in at least one subsequent image and the different imaging 
Yang teaches using the recognition software to recognize the object or individual in the at least one subsequent image (The facial recognition analyzer 126 in the media processor 116 is configured to receive a source image 125 obtained by the media interface 112 and determine whether the source image 125 includes one or more individuals. For some embodiments, the facial recognition analyzer 126 separates source images 125 of individuals from source images 125 that do not depict individuals such as images of objects, scenery, etc. The facial recognition analyzer 126 is further configured to identify the individuals in the source images 125. For example, the facial recognition analyzer 126 may determine that a new source image 125 includes a picture of "John" or "Laura.", paragraph [0025]); and automatically editing ( FIG. 3, which is a flowchart 300 in accordance with one embodiment for facilitating automatic image editing performed by the image editing system 102 of FIG. 1A, paragraph [0038]) the at least one attribute of the at least one subsequent image based on the initial image profile (retrieving from the database one of the stored modifications based on the association with the same individual and applying the retrieved modification to the new image based on at least one attribute of the new image, paragraph [005])]).Additionally, Yang teaches updating the initial image profile based on the editing of the at least one attribute of the at least one subsequent image(updating the profile data see paragraph [0053-0055] and table 1 and paragraph [0017],[0026]). Yang teaches “Upon application of the retrieved modification, the effects applicator 128 updates the profile data associated with the individual (e.g. "John") to reflect that the modification was once again applied. In this regard, embodiments of the image editing system 102 provides an automatic image editing process that learns the editing preferences of the user on an individual-by-individual basis”; ( paragraph [0056])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Yang’s teachings with Deluca’s invention because the advantage of having the process of editing the image to reduce the time and effort consumed in editing digital images (see para 0017). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to include these teachings.
Regarding claim 14, Smith teaches method for automatically enhancing an image from a device of claim 11, wherein the initial image profile or a subsequent image profile is transferrable to a server (where the transferrable to a server is “communicating, from the photo realistic talking head content distribution server device, 
Regarding claim 15, Smith teaches the method for automatically enhancing an image from a device of claim 14. Smith does not teach wherein the server receives the subsequent image profile and uses recognition software to recognize the object or individual in at least one subsequent image and the server automatically edits the at least one attribute of the at least one subsequent image based on the received subsequent image profile.
Yang teaches using the recognition software to recognize the object or individual in the at least one subsequent image (The facial recognition analyzer 126 in the media processor 116 is configured to receive a source image 125 obtained by the media interface 112 and determine whether the source image 125 includes one or more individuals. For some embodiments, the facial recognition analyzer 126 separates source images 125 of individuals from source images 125 that do not depict individuals such as images of objects, scenery, etc. The facial recognition analyzer 126 is further configured to identify the individuals in the source images 125. For example, the facial recognition analyzer 126 may determine that a new source image 125 includes a picture of "John" or "Laura.", paragraph [0025]); and automatically editing ( FIG. 3, which is a flowchart 300 in accordance with one embodiment for facilitating automatic image editing performed by the image editing system 102 of FIG. 1A, paragraph [0038]) the at least one attribute of the at least one subsequent image based on the initial image profile (retrieving from the database one of the stored modifications based on the association with the same individual and applying the retrieved modification to the new image based on at least one attribute of the new image, paragraph [005])]).Additionally, Yang teaches updating the initial image profile based on the editing of the at least one attribute of the at least one subsequent image(updating the profile data see paragraph [0053-0055] and table 1 and paragraph [0017],[0026]). Yang teaches “Upon application of the retrieved modification, the effects applicator 128 updates the profile data associated with the individual (e.g. "John") to reflect that the modification was once again applied. In this regard, embodiments of the image editing system 102 provides an automatic image editing process that learns the editing preferences of the user on an individual-by-individual basis”; ( paragraph [0056])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Yang’s teachings with Deluca’s invention because the advantage of having the process of editing the image to reduce the time and effort consumed in editing digital images (see para 0017). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to include these teachings. 
.
Claim 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2010/0085363) and Lienhart et al. (US 2014/0133695).
Regarding claim 21, Smith teaches a method for automatically enhancing an image from a device (where a method of automatically enhancing is “The system and method for creating, distributing, and viewing photo-realistic talking head-based multimedia content over a network allows a user to generate photo realistic animated images of talking heads quickly, easily, and conveniently… A human subject or user is capable of capturing an image of himself or herself with a video camera of such a device and view live video of the captured image on a video display of the device”, where it discloses the automatic process at para , para 0036 and 0045), comprising: 
retrieving an enhancement profile associated with the image, wherein the enhancement profile indicates at least one modification to be made to the image (where receiving an enhancement profile is “(g) storing, at the brand association server device, the at least one profile and information identifying the association between the at least one profile and the photo realistic talking head content”, where the enhancement profile contain the talking head which modifies the face of the person in the advertisement, para 0337); and modifying the advertisement in the background image based on the enhancement profile (where modifying the advertisement is “The at least one stored brand associated with the at least one profile and the photo realistic talking head content may comprise at least one advertisement associated with the at least one profile. The at least one stored brand associated with the at least one profile and the photo realistic talking head content may comprise at least one advertisement associated with the at least one first profile and the at least one second profile. The brand association server device may comprise at least one database comprising the at least one stored brand associated with the at least one profile”, where the photo realistic talking head is the modification to the advertisement, para 0346-0348). Smith does not teach recognizing, using recognition software, an advertisement in an image wherein the advertisement is in a background of the image and updating the enhancement profile based on modifying of the advertisement.
 Lienhart teaches recognizing, using recognition software, an advertisement in an image (where recognizing an advertisement is “In addition to being able to recognize advertisements it is also possible to detect particular scenes of interest or to generically detect scene changes. A segment of video or a particular image, or scene change 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Smith’s teachings with Lienhart’s invention because Smith teaches the advantage of allowing the system to store the profile’s data in a variety of locations, including cloud resources, improving the accessibility of the information (para 0165-0167). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to include these teachings.
Regarding claim 22, Lienhart teaches the method for automatically enhancing an image from a device of claim 21, wherein modifications to the enhancement profile can be updated continually, daily, or weekly such that the advertisement in the image can be modified based upon advertiser, advertise or server provider preference (where updating daily by the user is “The fingerprints stored locally may be updated as new fingerprints are generated for any combination of ads, ad intros, channel banners, program overlays, programs, and scenes. The updates may be downloaded automatically at certain times (e.g., every night between 1 and 2 am), or may require a user to download fingerprints from a certain location (e.g., website) or any other means of updating. Automated distribution of fingerprints can also be utilized to ensure that viewers local fingerprint libraries are up-to-date”, para 0165-167).
Regarding claim 23, Lienhart teaches the method for automatically enhancing an image from a device of claim 21, wherein the advertisement is presented on a billboard or marquee included in the image (where the advertisement is on a billboard or marquee “In addition to being able to recognize advertisements it is also possible to detect particular scenes of interest or to generically detect scene changes. A segment of video or a particular image, or scene change between images, which is of interest, can be considered to be a video entity” and “The receiving/presentation facilities may include residence 120, pubs, bars and/or restaurants 130, hotels and/or motels 
Regarding claim 24, Lienhart teaches the method for automatically enhancing an image from a device of claim 21, wherein the modifying the advertisement in the image is performed repeatedly based on at least one of an elapsed amount of time since a prior modification of the image or an instance of the image being accessed via a computing device (where the repeatedly modifying the advertisement is “The fingerprints stored locally may be updated as new fingerprints are generated for any combination of ads, ad intros, channel banners, program overlays, programs, and scenes. The updates may be downloaded automatically at certain times (e.g., every night between 1 and 2 am), or may require a user to download fingerprints from a certain location (e.g., website) or any other means of updating. Automated distribution of fingerprints can also be utilized to ensure that viewers local fingerprint libraries are up-to-date”, para 0165-0167).
Regarding claim 25, Smith teaches the method for automatically enhancing an image from a device of claim 21, wherein the advertisement includes a logo and the modifying the advertisement in the image includes enhancing the logo (where recognizing and modifying a logo is “The brand may be a symbolic construct created within the minds of people, and may comprise all the information and expectations associated with a product, individual, entity, and/or service”, where symbolic construct is understood as a ‘logo’, and “FIG. 39 is a schematic representation of a process for caller personalized brand placement (350), including caller personalized brand placement is shown. A user is asked (355) if parameters and preferences have been initialized. Parameters are the users personal brand parameters they set. Preferences are identifiers the user gives to groups and/or individuals. If the answer is no, the user is asked (360) if they want to modify any parameters and preferences. If the answer to (355) or (360) is yes, the user creates or changes (365) one or more of the parameters and preferences. After completing the (365) or answering no to (360) the user selects the brand preference profiles (370) for the specific event or events they are engaging in. The user then saves the changes, creations, and event profiles (370) to server”, where the enhancing of the logo is done by the user setting their preferences according to the flowchart in Fig. 39, para 0089 and 0294).
As to claim 26, Smith teaches the  method for automatically enhancing an image from a device of claim 21, wherein the recognizing, retrieving, and modifying are performed automatically as the image is communicated via a server ( figure 21 and paragraph [0034],[0042]).
Claim 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Deluca et al. (US 2018/0040110) and Sengamedu (US 2009/0070206).
Regarding claim 27, Deluca teaches a method for automatically enhancing an image from a device (where the method is “In one aspect of the present invention, a computerized method for persistent depiction modification across multiple images executes steps on a computer processor” and “In other aspects the found photos are revised with the edits, and revised versions of the photos are saved to a storage device for subsequent retrieval and publication”, para 0004 and 0059), comprising: recognizing, using recognition software, a person in an image (where identify an individual is “At 104 a process or system aspect of the present invention identifies or otherwise determines an identity of the person in the depiction that the editor modifies”, para 0056). Deluca does not teach retrieving an enhancement profile based on user configured visual alterations and  associated with the image, wherein the enhancement profile indicates at least one modification to be made to the image; and modifying the image to make the at least one modification indicated in the enhancement profile, wherein the person is a spokesperson for a brand and the at least one modification includes adding to the image a logo for the brand and updating the enhancement profile based on the at least one modification.
Sengamedu teaches retrieving an enhancement profile associated with the image, wherein the enhancement profile indicates at least one modification to be made to the image (where retrieving an enhancement profile is “Advertisement matching is the process of selecting advertisements based either on profiles of a target audience (behavioral targeting) or on video content. In the embodiment depicted in FIG. 1, logical segment analysis module 108 determines advertisement matching cues at least in part from received object detection data and from received logical insertion points. Logical segment analysis module 108 sends the advertisement matching cues to digital program insertion module 112. In an embodiment, logical segment analysis module 108 bundles the advertisement matching cues with the logical insertion points and sends the bundle to digital program insertion module 112.”, para 0034); and modifying the image to make the at least one modification indicated in the enhancement profile, wherein the person is a spokesperson for a brand and the at least one modification includes adding to the image an advertisement or logo for the brand (where modifying the image is “logical segment analysis module 108 performs advertisement matching cue extraction based on recognition of actors or sportspersons in the input video stream. Possibly, the advertisements endorsed by the same personality may have a greater impact on the audience” and “Digital program insertion module 112 interacts over a network with an advertisement inventory repository 110. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Sengamedu’s teachings with Deluca’s invention because Sengamedu teaches the advantage of allowing the user to have uninterrupted access to the access to the invention (see para 0015). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to include these teachings.
Regarding claim 28, Sengamedu teaches further comprising: storing a table that associates sponsors with brands, respectively (where the table with sponsors with brands is “Digital program insertion module 112 interacts over a network with an advertisement inventory repository 110. Digital program insertion module 112 receives advertisements to insert from advertisement inventory repository 110. As well, digital program insertion module 112 inserts the received advertisements at appropriate points in the input video stream. In an embodiment, digital program insertion module 112 determines which advertisement to insert and where to insert the advertisement based at least in part on advertisement matching cues received from logical segment analysis module 108 or from other business logic”, para 0036); and matching the recognized person with one or more associated brands based on the table (where matching the person is “As an example implementation, in an embodiment, logical segment analysis module 108 performs advertisement matching cue extraction based on recognition of actors or sportspersons in the input video stream. Possibly, the advertisements endorsed by the same personality may have a greater impact on the audience”, para 0035).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Sengamedu’s teachings because the Sengamedu teaches the advantage of better storage by matching the recognized person to the advisements, allowing for better results when applied to the user (see para 0035). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to include these teachings.
As to claim 29, Deluca teaches the method for automatically enhancing an image from a device of claim 27, wherein the recognizing, retrieving, and modifying are performed automatically as the image is communicated via a server (abstract, and paragraph [0029]).
                                                 Contact Information                                                                                                                                                                      Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041. The examiner can normally be reached Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664